DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: 
The primary reason for allowance claim 5 is that the prior art of record does not teach a screen printer having a correction device configured to correct a relative position between the board of the board positioning device and the mask of the mask holding device, and that a control device configured to determine a positional deviation of the mask and the board based on the mask mark and the board mark before printing,2Application No. 16/475,847 Reply to Office Action of March 16, 2021perform positional deviation correction with the correction device based on the positional deviation, perform printing of the cream solder with the squeegee device after the positional deviation correction and a camera which is used to determine a positional deviation before printing based on an imaged mask mark and board mark  as argued by applicant (Remarks, the paragraph bridging pages 6 and 7).
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mantani et al. and Abe et al. disclose art in a screen printer having a board positioning device, a mask holding device, a mask recognition camera and a substrate recognition camera for recognizing the marks on the substrate and mask and a control device. 

accompany the Issue Fee.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853